DETAILED ACTION
This Office Action for U.S. Patent Application 14/982,737 is responsive to communications filed on 11/9/20, in reply to the Non-Final Rejection of 9/1/20.  Currently, claims 1-11 and 16-20 are pending.
Response to Amendment
Applicant’s amendments to claims 1 and 16 are acknowledged.
 Response to Arguments
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive.
Regarding claims 1-11, in view of Applicant’s amendments to claim 1, the prior art rejection of claims 1-3 and 11 is overcome and withdrawn.  However, a new rejection to the claims is presented below under 35 USC §112(b).
Regarding claim 16, Applicant argues on pages 7-8 of the Response that Hernandez and Sugita do not teach “a separate support mechanism for each image sensor assembly”, as amended.
However, Applicant is directed to the below-stated rejection of the claim which presents a new citation to Sugita.  In particular, Sugita teaches a first camera 201 with mount 202 (i.e. “support mechanism”) and a second camera 301 with mount 302 (i.e. another “support mechanism”).  The first and second interchangeable lenses each having a separate mount on first and second cameras.  See, for example, Figs. 4, 5, 8, 9, and 11-14; para[0009], [0045], [0052], [0057] of Sugita.   
Therefore, Hernandez, Sugita, and Hurd teach all of the limitations of claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Lines 5-6 of claim 1 recite, “a housing” as it pertains to the plurality of image sensor assemblies.  In addition, line 13 of claim 1 recites, “a housing” as it pertains to enclosing the base, tracks, support frames, and image sensor assemblies.  The claim language “a housing” which appears twice in claim 1 is indefinite because it is unclear if these are different and separate housings or the same housing.  The examiner suggests clarifying the claim language to reflect the purpose and/or location of each “a housing”.  For example, “an inner housing” and “an outer housing”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (U.S Pub. No. 2009/0315288) in view of Sugita et al. (U.S. Pub. No. 2005/0025472). 
In regard to claim 16, Hernandez teaches an image sensor assembly amongst a plurality of image sensor assemblies in a multi-headed camera assembly (i.e. dolly is configured to receive a tripod 22 for mounting a camera 24, dolly further includes a moveable camera plate 26; the system can be used with two cameras simultaneously with a first camera on a tripod and a second camera mounted on the camera plate) (Figs. 1-3; para[0027]-[0028]).
However, Hernandez does not explicitly teach comprising: 
a housing cover for each image sensor assembly amongst the plurality of image sensor assemblies, the housing cover configured to receive a lens assembly; and 
a support mechanism for each image sensor assembly amongst the plurality of image sensor assemblies, the support mechanism configured to allow a quick and efficient assembly of the lens assembly within the housing cover.  
In the same field of endeavor, Sugita teaches a housing cover for each image sensor assembly amongst the plurality of image sensor assemblies (i.e. camera (a camera body) 201) (Figs. 11-13; para[0052]), the housing cover configured to receive a lens assembly (i.e. interchangeable lens 10) (Figs. 4 and 5; para[0045]); and 
a separate support mechanism for each image sensor assembly amongst the plurality of image sensor assemblies, the support mechanism configured to allow a quick and efficient assembly of the lens assembly within the housing cover (i.e. lens-interchangeable camera system in which interchangeable lens is mounted on the camera body; there is an advantage is that the connection can be completed quickly and surely; first camera 201 has a ring-shaped mount 202 (“support mechanism”) for mounting a first interchangeable lens; a second camera (a camera body) 301 which has a mount 302 (another “support mechanism”) for mounting the first or second interchangeable lens; note: the first camera 201 and second camera 301 each have “a separate support mechanism”) (Figs. 4, 5, 8, 9, and 11-14; para[0009], [0045], [0052], [0057]).  
.
Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488
                                                                                                                                                                                                        /SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488